Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Second Amendment”) is made as
of this 4th day of May, 2009 by and among:

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;

 

the BORROWERS party hereto;

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent and
Swing Line Lender;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
July 31, 2008 (as amended, modified, supplemented or restated and in effect from
time to time, the “Credit Agreement”), by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent and Swing Line Lender;

 

WHEREAS, the Loan Parties, the Agents and the Lenders have agreed to amend
certain terms and conditions of the Credit Agreement as set forth herein.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       DEFINITIONS.  ALL CAPITALIZED TERMS
USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANING HEREIN AS IN
THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO ARTICLE I.  THE
PROVISIONS OF ARTICLE I OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  THE DEFINITION OF “APPLICABLE MARGIN” IN
ARTICLE I OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE PRICING GRID
CONTAINED THEREIN IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

 

1

--------------------------------------------------------------------------------


 

Level

 

Average Excess
Availability

 

LIBOR
Margin

 

Base Rate
Margin

 

Commercial
Letter of
Credit Fee

 

Standby
Letter of
Credit Fee

 

I

 

Greater than or equal to $50,000,000

 

2.00

%

0.00

%

1.25

%

2.00

%

II

 

Less than $50,000,000 but greater than or equal to $25,000,000

 

2.25

%

0.25

%

1.50

%

2.25

%

III

 

Less than $25,000,000

 

2.50

%

0.50

%

1.75

%

2.50

%

 


(B)                                 THE DEFINITION OF “BASE RATE” IN ARTICLE I
OF THE CREDIT AGREEMENT IS DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the
Adjusted LIBO Rate (calculated utilizing the LIBO Rate for a one-month Interest
Period) plus one percent (1.00%), or (c) the rate of interest in effect for such
day as publicly announced from time to time by Wells Fargo Bank as its “prime
rate.”  The “prime rate” is a rate set by Wells Fargo Bank based upon various
factors including Wells Fargo Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Wells Fargo Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.

 


3.                                       RATIFICATION OF LOAN DOCUMENTS.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  THE
LOAN PARTIES HEREBY RATIFY, CONFIRM, AND REAFFIRM THAT ALL REPRESENTATIONS AND
WARRANTIES OF THE LOAN PARTIES CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


4.                                       CONDITIONS TO EFFECTIVENESS.  THIS
SECOND AMENDMENT SHALL NOT BE EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS
PRECEDENT HAS BEEN FULFILLED TO THE REASONABLE SATISFACTION OF THE
ADMINISTRATIVE AGENT:


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS SECOND AMENDMENT DULY EXECUTED AND DELIVERED BY
EACH OF THE PARTIES HERETO.

 

2

--------------------------------------------------------------------------------


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS OF THE SUPPLEMENT TO THE FEE LETTER DATED AS OF EVEN DATE HEREWITH
DULY EXECUTED BY EACH OF THE PARTIES THERETO.


 


(C)                                  ALL CORPORATE AND SHAREHOLDER ACTION ON THE
PART OF THE LOAN PARTIES NECESSARY FOR THE VALID EXECUTION, DELIVERY AND
PERFORMANCE BY THE LOAN PARTIES OF THIS SECOND AMENDMENT SHALL HAVE BEEN DULY
AND EFFECTIVELY TAKEN AND EVIDENCE THEREOF REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


(D)                                 THE LOAN PARTIES SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT ALL FEES REQUIRED PURSUANT TO THE TERMS AND CONDITIONS OF
THE SUPPLEMENT TO THE FEE LETTER.


 


(E)                                  THE LOAN PARTIES SHALL HAVE PAID IN FULL
ALL REASONABLE COSTS AND EXPENSES OF THE AGENTS (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION AND DELIVERY OF THIS SECOND AMENDMENT AND RELATED DOCUMENTS.


 


(F)                                    AFTER GIVING EFFECT TO THIS SECOND
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


5.                                       MISCELLANEOUS.


 


(A)                                  THIS SECOND AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS SECOND AMENDMENT BY TELECOPY OR OTHER ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS SECOND AMENDMENT.


 


(B)                                 THIS SECOND AMENDMENT EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.


 


(C)                                  ANY DETERMINATION THAT ANY PROVISION OF
THIS SECOND AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT EFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS SECOND
AMENDMENT.


 


(D)                                 THE LOAN PARTIES REPRESENT AND WARRANT THAT
THEY HAVE CONSULTED WITH INDEPENDENT LEGAL COUNSEL OF THEIR SELECTION IN
CONNECTION WITH THIS SECOND AMENDMENT AND ARE NOT RELYING ON ANY REPRESENTATIONS
OR WARRANTIES OF THE AGENTS OR THE LENDERS OR THEIR COUNSEL IN ENTERING INTO
THIS SECOND AMENDMENT.

 

3

--------------------------------------------------------------------------------


 


(E)                                  THIS SECOND AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Second Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

THE CHILDRENSPLACE.COM, INC., as a Guarantor

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC, as a Guarantor

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

TWIN BROOK INSURANCE COMPANY, INC., as a Guarantor

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent,
Swingline Lender and as a Lender

 

 

 

 

By:

/s/ Jennifer Blanchette

 

Name:

Jennifer Blanchette

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Jeff Rich

 

Name:

Jeff Rich

 

Title:

Vice President

 

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC., as a Lender

 

 

 

 

By:

/s/ Danel J. Williams

 

Name:

Danel J. Williams

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Donna DiForio

 

Name:

Donna DiForio

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------